DETAILED ACTION
Status of the Application
	Claims 1, 3, 5, 12, 14, 15, 28, 33, 88-95, 99-102, 104-108, 116, 118, 120-121, 129 are pending.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
 	Amendment of claims 1, 5, 15, and submission of a declaration under 37 CFR § 1.132 by inventor Homme Hellinga (hereinafter Hellinga declaration) as submitted in a communication filed on 12/7/2021 are acknowledged.
In a telephone conversation with Ms. Ingrid Beattie on 1/28/2022, an agreement was reached to amend claims 33, 91, 94, 95, 99, 102, 104, 105, 107, 108, 116, 118, 120, 121, cancel claims 3, 12, 14, 88-90, 100, 129, and add claims 130-132 to place the application in condition for allowance.   
Claim 33, which is directed in part to the polypeptide of SEQ ID NO: 2, is rejoined in part for examination on the merits.  The previous restriction between the production of claims 1, 5, 15, 28, 91-95 (elected invention; Group 1) and the polypeptide of SEQ ID NO: 2 of claim 33 is hereby withdrawn.
In accordance with MPEP 821.04, claims 99-102, 104-108, 116, 118, 120-121 are rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claims 1, 5, 15, 28, 91-95 (elected invention; Group 1) and the methods of claims 99-102, 104-108, 116, 118, 120-121 is hereby withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Ingrid Beattie on 1/28/2022.
Please cancel claims 3, 12, 14, 88-90, 100, 129.
Please replace claims 33, 91, 94, 95, 99, 102, 104, 105, 107, 108, 116, 118, 120, 121 as follows:

	33.         A polypeptide comprising the amino acid sequence of SEQ ID NO: 2

	91.         A panel comprising the biosensor according to claim 1.

	94.         The panel of claim 1, wherein the reporter in the biosensor comprises a fluorophore that 	has acrylodan.

	95.         The panel of claim 1, wherein the reporter in the biosensor comprises a fluorophore that 	has badan.

	99.         A method of determining the concentration of glucose, galactose, or a combination 	thereof, in a sample from a subject, the method comprising applying the sample to the panel of 	claim 91, and measuring said concentration.

	102.       The method according to claim 101, wherein the biological fluid comprises blood, urine, 	interstitial fluid, saliva, sweat, tears, gastric lavage, fecal matter, emesis, bile, or combinations 	thereof. 

	104.       A method of detecting the presence of a ligand in a sample, the method comprising: 
		a)           contacting the biosensor of claim 1 with the sample; 
		b)           measuring a signal from the biosensor; and 

		wherein the ligand is selected from the group consisting of glucose, galactose, and a 		combination thereof. 

	105.       A method of determining the concentration of a ligand in a sample, the method 	comprising: 
		a)           contacting the biosensor of claim 1 with the sample; 
		b)           measuring a signal from the biosensor; and 
		c)	comparing the signal to a standard hyperbolic ligand binding curve to determine 			the concentration of ligand in the sample, wherein the standard hyperbolic ligand binding 			curve is prepared by measuring the signal transduced by the biosensor of claim 1 when 			contacted with control samples containing known concentrations of ligand, and 
		wherein the ligand is selected from the group consisting of glucose, galactose, and a 	combination thereof. 

	107.       A method of episodically or continuously monitoring the presence of a ligand in a 	reaction, the method comprising: 
		a)           contacting the biosensor of claim 1 with the reaction; 
               	b)           maintaining the reaction under conditions such that the polypeptide is capable of 		binding ligand present in the reaction; 
		c)            episodically or continuously monitoring the signal from the biosensor in the 			reaction; and 
		d)           comparing the signal to a standard hyperbolic ligand binding curve to determine 			the concentration of ligand in the reaction, wherein the standard hyperbolic ligand 	
		wherein the ligand is selected from the group consisting of glucose, galactose, and a 		combination thereof. 

	108.	The method of claim 104, wherein the biosensor is implanted in a subject with an optode, 	or the biosensor is implanted in a subject with a microbead.

	116.       The method of claim 106, wherein the method further comprises: 
		comparing the signal to the signal obtained by contacting a ligand-free control with the 	biosensor of claim 1, wherein a difference in signal indicates the presence of ligand in the 	reaction; or 
		comparing the signal to a standard hyperbolic ligand binding curve to determine the 	concentration of ligand in the reaction, wherein the standard hyperbolic ligand binding curve is 	prepared by measuring the signal transduced by the biosensor of claim 1 when contacted with 	control samples containing known concentrations of ligand. 

	118.       A method of determining the concentration of glucose, galactose, or a combination 	thereof, in a sample that comprises a food, a beverage, or a fermentation product, the method 	comprising applying the sample to the panel of claim 91, and measuring said concentration.

	120.       The method of claim 118, wherein the sample comprises a beverage selected from soft 	drink, fountain beverage, water, coffee, tea, milk, dairy-based beverage, soy-based beverage, 	almond-based beverage, vegetable juice, fruit juice, fruit juice flavored drink, energy drink, sport 	drink, alcoholic product, and combinations thereof; wherein the sample comprises food in a 

	121.       The method of claim 120, wherein the sample comprises water selected from flavored 	water, mineral water, spring water, sparkling water, tonic water, and combinations thereof, or 	wherein the sample comprises an alcoholic product selected from beer, malt beverage, liqueur, 	whiskey, wine, and combinations thereof.

Please add claims 130-132 as follows:

	130.	 A method of determining the concentration of glucose, galactose, or a combination 	thereof, in a sample that comprises a food, a beverage, or a fermentation product, the method 	comprising applying the sample to the biosensor of claim 1, and measuring said concentration.

	131.	The method of claim 130, wherein the sample comprises a beverage selected from soft 	drink, fountain beverage, water, coffee, tea, milk, dairy-based beverage, soy-based beverage, 	almond-based beverage, vegetable juice, fruit juice, fruit juice flavored drink, energy drink, sport 	drink, alcoholic product, and combinations thereof; wherein the sample comprises food in a 	semisolid or liquid form; or wherein the sample comprises food selected from yogurt, soup, ice 	cream, broth, purees, shakes, smoothies, batter, condiments, sauce, and combinations thereof.

	132.	The method of claim 131, wherein the sample comprises a beverage selected from soft 	drink, fountain beverage, water, coffee, tea, milk, dairy-based beverage, soy-based beverage, 	almond-based beverage, vegetable juice, fruit juice, fruit juice flavored drink, energy drink, sport 	drink, alcoholic product, and combinations thereof; wherein the sample comprises food in a .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses biosensors that comprise variants of the polypeptide of SEQ ID NO: 112 that comprise a substitution that correspond to the substitution W183C in the polypeptide of SEQ ID NO: 112, wherein said biosensors comprise a fluorophore like acrylodan conjugated at the cysteine at the position corresponding to position 183 in the polypeptide of SEQ ID NO: 112, and the prior art appears to suggest that because the tryptophan at position 183 of the polypeptide of SEQ ID NO: 112 is functionally equivalent to the phenylalanine at position 16 of the polypeptide of SEQ ID NO: 112 as it relates to their interaction with the ligand  since the ligand  is sandwiched in the GBP binding pocket by interaction with these two amino acids via van der Waals interactions, it would have been obvious to conjugate via a cysteine residue a fluorophore like acrylodan at the position corresponding to position 16 of the polypeptide of SEQ ID NO: 112, the Hellinga declaration states that in the design of  fluorophore binding, one of skill in the art would use a fluorophore that fits in the space originally filled by the wild-type amino acid side chain.  The Hellinga declaration states that there is no expectation of success in using acrylodan or badan at the position corresponding to position 16 because that position was previously occupied by a phenylalanine, which has a smaller side chain than the tryptophan in position 183.  Because tryptophan and phenylalanine have different spatial sizes and are not sterically equivalent, there is no motivation or expectation of success in making the F16C substitution in the polypeptide of SEQ ID NO: 112 and conjugate acrylodan or badan to the cysteine at that position.  The statements in the Hellinga declaration have been found persuasive to overcome the instant rejection.  Therefore, claims 1, 5, 15, 28, 33, 91-95, 99, 101, 102, 104-108, 116, 118, 120-121, 130-132,  directed to (i) a biosensor that comprises SEQ ID NO: 2 and a single reporter conjugated at the position corresponding to position 16 of the polypeptide of SEQ ID NO: 112, wherein said single reporter comprises a fluorophore that comprises 

Conclusion
Claims 1, 5, 15, 28, 33, 91-95, 99, 101, 102, 104-108, 116, 118, 120-121, 130-132 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
January 28, 2022